RICHARD B. TEITELMAN, Chief Justice.
The State of Missouri appeals a judgment holding that all provisions of Senate Bill 844, except those relating to procurement, are unconstitutional because they violate the single subject limitation set forth in article III, section 23 of the Missouri Constitution. The Court holds that SB 844 violates article III, section 21, which prohibits changes in the original purpose of a bill. The judgment of the circuit court is affirmed.

FACTS

Senate Bill 844 (SB 844) was introduced as “An Act to amend chapter 37, RSMo, by adding one new section relating to contracts for purchasing, printing, and services for statewide elected officials.” SB 844 added section 37.900, allowing statewide elected officials to use the office of administration for determining the lowest bidder during procurement.
The Senate perfected SB 844 with two amendments. One amendment provided that the office of administration could not prohibit the purchase of supplies from an authorized General Services Administration vendor. The second amendment required that each member of the senate and house of representatives be provided with keys to the capítol dome.
The House adopted Substitute No. 2 for SB 844. This version of SB 844 removed the keys to the capítol dome provision but retained the sections related to procurement. This version also repealed 29 sections of law and enacted 49 sections of law, including changes to chapters 105, 115 and 130, RSMo.1 The title of the bill was changed to “relating to ethical administration of public institutions and officials, with penalty provisions and a contingent effective date for certain sections.”
On May 11, 2010, three days before the end of the legislative session, the Senate refused to accept the House version of SB 844. A House and Senate conference committee submitted Conference Committee Substitute No. 3 for SB 844. On May 14, 2010, the last day of the legislative session, this version of SB 844 was truly agreed to and finally passed. This version of SB 844 was titled “An Act ... relating to ethics, with penalty provisions.” As passed, SB 844 retained section 37.900 allowing statewide elected officials to use the office of administration for procurement and also included the keys to the capítol dome provision. The final version of SB 844 also repealed and enacted a number of sections in chapters 105, 115 and 130 and added a new section in chapter 575 making it a misdemeanor to obstruct an ethics investigation.
Legends Bank and John Klebba (Respondents) filed a declaratory judgment action asserting that SB 844 violated the single subject requirement of article III, section 23 of the Missouri Constitution and the original purpose requirement of article III, section 21. Respondents also asserted that SB 844 violated the First Amendment insofar as it bars political action committees from receiving money from Missouri *386state chartered banks but allows political action committees to receive money from other entities and individuals.
The trial court sustained Respondents’ motion for judgment on the pleadings. The court found that procurement was the original controlling purpose of SB 844; that SB 844 was enacted in violation of the single subject requirement set forth in article III, section 23 and that section 130.031.13 violated the First Amendment. The court voided SB 844 except for the procurement provisions of sections 37.900 and 34.048. The state appeals.

STANDARD OF REVIEW

This Court has exclusive jurisdiction over this appeal under article V, section 3 of the Missouri Constitution as the appeal involves the validity of a statute of this state. “Constitutional challenges to a statute are reviewed de novo.” Rentschler v. Nixon, 311 S.W.3d 783, 786 (Mo. banc 2010). A statute is presumed valid and •will not be held unconstitutional unless it clearly contravenes a constitutional provision.” Id. Attacks against legislative action founded on constitutionally imposed procedural limitations are not favored. Missouri Ass’n of Club Executives v. State, 208 S.W.3d 885, 888 (Mo. banc 2006). However, if an act of the legislature clearly and undoubtedly violates a constitutional procedural limitation, this Court will hold it unconstitutional. Id. The judgment of the trial court can be affirmed on any grounds supported by the law and evidence. Purcell v. Cape Girardeau County Com’n, 322 S.W.3d 522, 524 n. 4 (Mo. banc 2010).

ANALYSIS

Article III, section 21 prohibits any bill from being “so amended in its passage through either house as to change its original purpose.” Original purpose refers to the general purpose of the bill. Club Executives, 208 S.W.3d at 888. The original purpose of a bill is established by the bill’s “earliest title and contents” at the time the bill is introduced. Id. The original purpose requirement does not prohibit subsequent additions or changes to legislation. Instead, the restriction is against the introduction of a matter that is not germane to the object of the legislation or that is unrelated to its original subject. Id.
The first step in the original purpose analysis is to identify the original purpose. According to its earliest title and contents, SB 844’s original purpose was to add “one new section relating to contracts for purchasing, printing, and services for statewide elected officials.” Consistent with the stated purpose, the original version of SB 844 added section 37.900, which allowed statewide elected officials to use the office of administration for determining the lowest bidder during procurement. The title and earliest contents of SB 844 demonstrate that the original purpose pertained to procurement of necessary goods and services for elected officials.
The second analytical step is to compare the original purpose with the final version of SB 844. The original purpose of SB 844 related to procurement. However, the vast majority of the provisions in the final version of SB 844 relate to ethics and campaign finance. Ethics, campaign finance restrictions and keys to the capítol dome are not germane to the original purpose of SB 844, which was to change the method by which statewide elected officials bid for printing services, paper and similar items. The final version of SB 844 contained numerous provisions that are not germane to the original purpose of the bill at the time it was introduced.
This ease is similar to Club Executives, where the original purpose of the legisla*387tion at issue dealt with alcohol-related traffic offenses. Id. at 888. Subsequent revisions in the title and content included non-traffic related alcohol offenses, such as the sale of alcohol to minors. These provisions could be viewed as logically connected and germane to the original purpose of the bill. Id. However, this Court held that three provisions regulating adult entertainment that were added to the fourth version of the bill during the next-to-last day of the session “were not remotely within the original purpose of the bill, but rather constitute a textbook example of the legislative log-rolling that section 21 is intended to prevent.” Id. Likewise, in this case, the multiple provisions relating to campaign finance, ethics and keys to the capítol dome are not logically connected or germane to procurement, which was the original purpose of SB 844. Consequently, SB 844 violates the original purpose requirement of article III, section 21.
When the procedure by which the legislature enacted a bill violates the constitution, severance is appropriate if this Court is convinced beyond a reasonable doubt that the specific provisions in question are not essential to the efficacy of the bill. St. Louis County v. Prestige Travel, Inc., 344 S.W.3d 708, 716 (Mo. banc 2011) (citing Hammerschmidt v. Boone County, 877 S.W.2d 98, 103-104 (Mo. banc 1994)). Severance is inappropriate if the valid provisions of the statute are so essentially and inseparably connected with, and so dependent on, the void provision that it cannot be presumed the legislature would have enacted the valid provisions without the void one. Club Executives, 208 S.W.3d at 889. Severance is also inappropriate if the court finds that the valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent. Id.
In this case, severance is appropriate. This Court is convinced beyond a reasonable doubt that the sections relating to campaign finance, ethics and keys to the capítol dome are not essential to the efficacy of the properly enacted provisions pertaining to procurement. The properly enacted provisions pertaining to procurement are complete and are capable of being executed in accordance with the legislative intent. Therefore, consistent with result reached by the circuit court, the provisions of SB 844 relating to procurement, section 37.900 and section 34.048, are severed from the remainder of the bill and left intact. The judgment is affirmed.2
RUSSELL, BRECKENRIDGE, STITH, PRICE, and DRAPER, JJ„ concur.
FISCHER, J., concurs in separate opinion filed.

. Chapter 105 sets forth miscellaneous provisions pertaining to public officers and employers. Chapter 115 governs election authorities and the conduct of elections. Chapter 130 governs campaign finance disclosure.


. It is unnecessary to address the remaining points on appeal because the original purpose point is dispositive.